Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 15 are objected to because of the following informalities:
In claim 7, line 3, claim 15, line 4, the claimed limitation “the available HART modes” should be changed to “the plurality of available HART modes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 17, last line, recite the limitation “communicating according to a BLE protocol”. This is unclear to what device the field instrument communicates?


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Reference Feng (US 2012/0230446) discloses a method involves establishing communication with a wireless highway addressable remote transducer (Wireless HART) enabled device based on a Wireless HART protocol. The communication is enabled between a slave device (106-1) and a master device (102) of a Wired HART network (100) based on the Wired HART protocol. Data on parameters is received from the slave device. The data on the parameters received from the slave device is transmitted to the master device of the HART network. A command directed to the slave device is received from the master device of the HART network.
Reference Kumar et al (US 9,883,538) discloses establishing connectivity between wireless devices when either device detects a session overlap condition during a wireless network setup. In response to the detected overlap condition, the client node may switch from the push button configuration procedure to a Bluetooth/Bluetooth Low Energy (BLE) setup procedure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KIM T NGUYEN/Primary Examiner, Art Unit 2454